      Case 2:19-cr-00111-WFN        ECF No. 742   filed 09/21/20   PageID.4468 Page 1 of 1

                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON


 1                                                                       Sep 21, 2020
 2                                                                           SEAN F. MCAVOY, CLERK



 3
 4                                UNITED STATES DISTRICT COURT
 5
                                EASTERN DISTRICT OF WASHINGTON
 6
      UNITED STATES OF AMERICA,
 7                                                      No.    2:19-CR-0111-WFN-9
                                   Plaintiff,
 8
                -vs-                                    ORDER DISMISSING
 9                                                      INDICTMENT WITH
      JESSE LEON MANION, JR.,                           PREJUDICE
10
11                                 Defendant.
12
13              Pending before the Court is the Government's Motion to Dismiss Superseding
14   Indictment. ECF No 740. For good cause shown,
15              IT IS ORDERED that:
16              1. The Government's Motion to Dismiss Superseding Indictment, filed on
17   September 17, 2020, ECF No. 740, is GRANTED.
18              2. The Superseding Indictment is DISMISSED with prejudice as to Defendant
19   Manion (9) ONLY.
20              3. The October 27, 2020 sentencing hearing is STRICKEN.
21              The District Court Executive is directed to file this Order and provide copies to
22   counsel and to United States Probation Officer Shane Moore.
23              DATED this 21st day of September, 2020.
24
25
26                                                     WM. FREMMING NIELSEN
     09-17-20                                   SENIOR UNITED STATES DISTRICT JUDGE
27
28


     ORDER
